                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

Michael Soltishick,

                            Plaintiff,               No. 3:18-CV-00712

       v.                                               (Judge Brann)

Nancy A. Berryhill
Acting Commissioner of
Social Security,

                   Defendant.


                                         ORDER

      AND NOW, this 31st day of December 2018, for the reasons discussed in

this simultaneously filed memorandum, it is hereby ordered that:

        1. Plaintiff’s appeal of the Commissioner’s denial of benefits

            (Doc. 1) is granted;

        2. Pursuant to the fourth sentence of 42 U.S.C. § 405 (g), this

            matter is remanded to the Acting Commissioner of Social

            Security for further consideration consistent with the

            simultaneously filed memorandum; and
3. The Clerk of Court is directed to enter judgment in

   accordance with this Order and to mark the matter in this

   Court closed.

                                     BY THE COURT:



                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                               -2-
-3-
